The petitioner, presently an applicant for admission to the Brooklyn Law School, has requested the Committee on Character and Fitness in the Second Judicial Department to make preliminary determination of his character and fitness for admission to *572the Bar. Such determination is sought by reason of two specified incidents in the petitioner’s personal history. The Law School has investigated his character and would admit him to the study of law on condition that this court make a favorable preliminary determination. The Character Committee has investigated the petitioner and has declared that in its opinion the two incidents in question would not preclude his admission to the Bar if he should later apply for such admission. We find that, in and of themselves, the two incidents specified in the petition would not adversely affect the petitioner’s character and fitness for admission to the Bar and would not preclude such admission.
Beldock, P. J., Ughetta, Christ, Brennan, ITill, Rabin, Hopkins and Benjamin, JJ., concur.